Case 1:19-cv-00015-CFC Document 1-1 Filed 01/04/19 Page 1 of 2 PageID #: 23




                            CERTIFICATION OF PLAINTIFF


        I, Suryanarayanan Ranganathan, (“Plaintiff”), declare, as to the claims asserted

 under the federal securities laws, that:


 1.     Plaintiff has reviewed a draft complaint against WildHorse Resource
        Development Corp. (“WildHorse”) and its board of directors and has authorized
        the filing of a complaint substantially similar to the one I reviewed.



 2.     Plaintiff did not purchase the security that is the subject of the complaint at the
        direction of Plaintiff’s counsel or in order to participate in any private action
        arising under the federal securities laws.

 3.     Plaintiff is willing to serve as a representative party on behalf of a class, including
        providing testimony at deposition and trial, if necessary.

 4.     Plaintiff’s transactions in WildHorse securities that are the subject of the
        complaint during the class period specified in the complaint are set forth in the
        chart attached hereto.

 5.     In the past three years, Plaintiff has not sought to serve nor has served as a
        representative party on behalf of a class in an action filed under the federal
        securities laws.

 6.     Plaintiff will not accept any payment for serving as a representative party on
        behalf of a class beyond plaintiff’s pro rata share of any recovery, except such
        reasonable costs and expenses (including lost wages) directly relating to the
        representation of the Class as ordered or approved by the Court.

        I declare under penalty of perjury that the foregoing information is correct to the
        best of my knowledge.


        Signed this _31_ day of December, 2018.




                                                       _____________________________
                                                       Suryanarayanan Ranganathan
Case 1:19-cv-00015-CFC Document 1-1 Filed 01/04/19 Page 2 of 2 PageID #: 24



Transaction               Trade Date       Price Per Unit           Quantity
 (Purchase or Sale)


  Purchase               May 29, 2018            $26.00              1200
